DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyake, et al. (US 5,817,402) in view of Vissing, et al. (US 2010/0173167).

In reference to Claim 10, Miyake discloses a production process for a decorated resin molded article (Abstract), comprising: integrating a decorative sheet with an outer surface of a resin molded article at the same time as injection molding (11:60-65); and conducting injection molding by a method selected from the group consisting of insert molding method and injection molding simultaneous decoration method (11:60-65); wherein the decorative sheet comprises a design layer (10:1-5), a primer layer and a surface protective layer formed by cross-linking and curing an ionizing radiation curable resin composition in this order on a base material (9:5-6 and 3:49-51).
Miyake does not disclose a surface of the surface protective layer has an arithmetic average roughness Ra of 0.01 µm or more and less than 1.0 µm, and an arithmetic average roughness Ra on a rear face of the decorative sheet, the rear face of the decorative sheet being a face of the decorative sheet opposite that of the surface protective layer, is 1.0 to 10.0 µm.
Vissing discloses a surface of the surface protective layer has an arithmetic average roughness Ra of 0.01 µm or more and less than 1.0 µm ([0126]), and an arithmetic average roughness Ra on a rear 
It would have been obvious to one of ordinary skill in the art to complete the molding method of Miyake using the surface roughness of 0.01 µm or more and less than 1.0 µm of Vissing because it would have been a simple substitution of one known element for another to obtain predictable results.  The prior art (Miyake) contained a method (molding) which differed from the claimed method by the substitution of some element (surface roughness) with another element (surface roughness of 0.01 µm or more and less than 1.0 µm).  The substituted element (surface roughness of 0.01 µm or more and less than 1.0 µm) and its function (desired smoothness) were known in the art (Vissing).  One of ordinary skill in the art could have substituted one known element (surface roughness) for another (surface roughness of 0.01 µm or more and less than 1.0 µm), and the results of the substitution (a molding with a surface roughness of 0.01 µm or more and less than 1.0 µm) would have been predictable.

In reference to Claim 11, modified Miyake discloses the method of Claim 10, as described above.
Miyake discloses the ten point average roughness RzJIS on a rear face of the decorative sheet is from 11 to 35 µm (7:25-28 and 7:33-35).

In reference to Claim 13, modified Miyake discloses the method of Claim 10, as described above.
Vissing discloses the surface of the surface protective layer has an arithmetic average roughness Ra of 0.01 µm or more and less than 0.5 µm ([0126]).

In reference to Claim 14, modified Miyake discloses the method of Claim 10, as described above.
Vissing discloses the surface of the surface protective layer has an arithmetic average roughness Ra of 0.05 µm or more and less than 0.2 µm ([0126]).

In reference to Claim 15, modified Miyake discloses the method of Claim 10, as described above.
Vissing discloses an arithmetic average roughness Ra on the rear face of the decorative sheet is 1.0 to 9.0 µm ([0614]).

In reference to Claim 16, modified Miyake discloses the method of Claim 10, as described above.
Vissing discloses an arithmetic average roughness Ra on the rear face of the decorative sheet is 1.2 to 8.0 µm ([0614]).

In reference to Claim 17, modified Miyake discloses the method of Claim 10, as described above.
Miyake discloses the decorative sheet consists of the design layer, the primer layer and the surface protective layer in this order on the base material (9:5-6, 3:49-51, and 11:50-12).

	In reference to Claim 18, modified Miyake discloses the method of Claim 10, as described above.
	Miyake discloses the ionizing radiation curable resin composition comprising multifunctional (meth)acrylate (4:49-56).
In reference to Claim 19, modified Miyake discloses the method of Claim 10, as described above.
	Modified Miyake discloses a ten point average roughness RzJIS on a rear face of the decorative sheet and a thickness T of the base material satisfies the following equation (I); and the arithmetic average roughness Ra on the rear face and the thickness T of the base material satisfies the following equation (II): T x 0.30 ≥ RzJIS (I) (Miyake 7:25-28 and 7:33-35) T x 0.20 ≥ Ra ≥ T x 0.005 (II) (Vissing [0126] and [0614]).

Response to Arguments
Applicant's arguments filed October 11, 2020 have been fully considered but they are not persuasive.
Applicant argues Miyake does not teach “an extensive, 3-dimensional network crosslinkage structure.”
Examiner respectfully disagrees and would respond that the arguments are not commensurate with the scope of the claims.
Applicant argues Miyake teaches away from the instant application.
Examiner respectfully disagrees and would respond that embodiments disclosed in the prior art Miyake do not conclude a teaching away (See MPEP 2123 II).
Applicant argues Vissing does not disclose a surface roughness of the surface protective layer and a rear face of the decorative sheet.
Examiner respectfully disagrees and points that Vissing discloses surface roughness [0126] and [0614] and for evidentiary support that these roughnesses were both the protective layer and the decorative sheet Examiner points to [0629] as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742